Capt William Hudson. plaint. agt John Daniel Deft in an action of the case for witholding a debt of twenty Five pounds one third part in mony one third part in beefe and porke and the other third part in corn, due for one yeares Rent of a Farme at a place called wading River, as will more plainly appeare by a lease under the hand and Seale of the sd Daniel, being greatly to the damage of the plaint. wth all other due damages according to attachmt Dat. July. 13° 1676. . . . The Jury . . . founde for the plaint. twelve pounds ten Shillings damage according to contract in Specie and costs of Court, allowed twenty Four Shillings & Eight pence.
Execucion issued Septr 13° 1676.